510 U.S. 1106
Oklahoma et al.v.New Mexico.
No. 109, Orig.
Supreme Court of United States.
February 22, 1994.

1
Motion of the Special Master for compensation and reimbursement of expenses and to be discharged as Special Master granted, and the Special Master is awarded a total of $740.71 for the period October 1 through December 15, 1993, to be paid one-third by each party. The Special Master is hereby discharged with the thanks of the Court. [For earlier decision herein, see, e. g., ante, p. 126.]